DISSENTING OPINION
By LIEGHLEY, J.
(Dissenting).
The so-called rule of “covenant not to sue” applies to cases of concurrent negligence or cases of joint and several liability. There exists a cause of action against each and all or less than all joint tort feasors. The plaintiff may sue and make a pro tanto settlement with one or more and prosecute the others for such additional sum as amounts to full compensation.
In my opinion this rule does not apply to a case wherein the doctrine of respondeat superior must be invoked *483to impose a liability upon another than the actual wrongdoer. In such case there is only one cause of action against either and not against both. The plaintiff may elect to pursue either but not both. He may not effect a settlement of a pending case against one wherein he procures all he is able to procure in satisfaction of the cause of action a,gainst this one and then bring an action against the other under the claim that he has had inadequate compensation.